United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2141
                                   ___________

Clyde E.L. Mansfield,                   *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Marty C. Anderson,                      *
                                        *      [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: November 10, 2009
                                Filed: November 16, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate Clyde Mansfield appeals the district court’s1 dismissal without
prejudice of his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241.
Upon de novo review, see Mitchell v. U.S. Parole Comm’n, 538 F.3d 948, 951 (8th
Cir. 2008) (per curiam), we agree with the district court that dismissal was proper.
Accordingly, we affirm. See 8th Cir. R. 47B.


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.